     Case 2:19-cv-01746-MCE-KJN Document 17 Filed 06/10/20 Page 1 of 4

 1   GLYNN & FINLEY, LLP
     JAMES M. HANLON, JR. Bar No. 214096
 2   MORGAN K. LOPEZ, Bar No. 215513
     One Walnut Creek Center
 3   100 Pringle Avenue, Suite 500
     Walnut Creek, CA 94596
 4   Telephone: (925) 210-2800
     Facsimile: (925) 945-1975
 5   Email: jhanlon@glynnfinley.com
     Email: mlopez@glynnfinley.com
 6
     Attorneys for Defendant
 7   Haier US Appliance Solutions, Inc.

 8

 9                              UNITED STATES DISTRICT COURT

10                             EASTERN DISTRICT OF CALIFORNIA

11
                                              )   Case No. 2:19-cv-01746-MCE-KJN
12   KEMPER INDEPENDENCE INSURANCE )
     COMPANY,                                 )   STIPULATION AND ORDER
13                                            )   EXTENDING DISCOVERY
                      Plaintiff,              )   DEADLINES
14                                            )
           vs.                                )
15                                            )
     HAIER US APPLIANCE SOLUTIONS,            )
16   INC.; and DOES 1 through 100, inclusive, )
                                              )
17                    Defendants.             )
                                              )
18   ____________________________________ )
19

20

21

22

23

24

25

26

27

28


                   STIPULATION & ORDER EXTENDING DISCOVERY DEADLINES
     Case 2:19-cv-01746-MCE-KJN Document 17 Filed 06/10/20 Page 2 of 4

 1           WHEREAS, this subrogation action arises from an insurance claim Plaintiff paid

 2   following a residential fire in Sacramento California in January 2018;

 3           WHEREAS, on November 4, 2019, at the parties’ request, the Court entered an order

 4   shortening the fact discovery period from the 365-day period set forth in the initial pretrial

 5   scheduling order to approximately six months from the date of the parties’ joint discovery plan

 6   (Dkt. 11);

 7           WHEREAS, on March 16, 2020, at the parties’ request, the Court extended the discovery

 8   deadline (Dkt. 15);

 9           WHEREAS, also on March 16, California began issuing shelter in place orders, certain of

10   which are still in effect;

11           WHEREAS, the shelter in place orders and other circumstances related to COVID-19

12   have delayed the parties’ ability to conduct factual discovery because, inter alia, (1) the fire

13   occurred in California, (2) the majority of the factual witnesses reside in this State, and (3) all

14   named counsel for Plaintiff and Defendant live and work in California;

15           WHEREAS, despite the shelter-in place orders the parties have been working diligently

16   to complete fact discovery prior to the current July 31, deadline by scheduling depositions and

17   exchanging written discovery;

18           WHEREAS, none of the scheduled depositions have yet to go forward due to

19   circumstances related to COVID-19 and the shelter-in-place orders;

20           WHEREAS, the parties are in the process of rescheduling these depositions and

21   anticipate conducting a deposition via videoconference next week;

22           WHEREAS, the parties remain wary that their attempts to complete factual discovery

23   may be delayed by future COVID-19 outbreaks, related orders, or other activities that result in

24   the closing of businesses and/or the courts and thus believe that a four-month extension of the

25   current deadlines is warranted under the circumstances.

26   ///

27   ///

28   ///

                                                      -1-
                     STIPULATION & ORDER EXTENDING DISCOVERY DEADLINES
     Case 2:19-cv-01746-MCE-KJN Document 17 Filed 06/10/20 Page 3 of 4

 1          THEREFORE, the parties STIPULATE AND AGREE to extend the existing discovery

 2   deadlines as follows:

 3   Matter                            Current Deadline            Proposed Deadline

 4   Non-Expert Discovery              July 31, 2020               Nov. 30, 2020

 5   Expert Witness Disclosures        Sept. 30, 2020              Jan. 29, 2021

 6   Supplemental Expert Disclosures   Oct. 30, 2020               March 1, 2021

 7   Expert Discovery                  Dec. 11, 2020               April 12, 2021

 8          SO STIPULATED:
 9

10         Dated: June 5, 2020                          GLYNN & FINLEY, LLP
                                                        JAMES M. HANLON, JR.
11                                                      MORGAN K. LOPEZ
                                                        One Walnut Creek Center
12                                                      100 Pringle Avenue, Suite 500
                                                        Walnut Creek, CA 94596
13
                                                        By   /s/ Morgan K. Lopez
14                                                           Attorneys for Defendant
                                                             Haier US Appliance Solutions, Inc.
15

16         Dated: June 5, 2020                          COZEN O’CONNOR
                                                        PETER A. LYNCH
17                                                      501 West Broadway, Suite 1610
                                                        San Diego, CA 92101
18

19
                                                        By   /s/ Peter A. Lynch
20                                                           Attorney for Plaintiffs
                                                             Kemper Independent Ins. Co.
21

22

23

24

25

26

27

28

                                                -2-
                    STIPULATION & ORDER EXTENDING DISCOVERY DEADLINES
     Case 2:19-cv-01746-MCE-KJN Document 17 Filed 06/10/20 Page 4 of 4

 1                                        ORDER
 2

 3         Having read and considered the parties’ stipulation requesting that the Court
 4   extend the current discovery deadlines, and good cause appearing, the Court
 5   amends the discovery deadlines as follows:
 6           Matter                            Deadline
 7           Non-Expert Discovery              Nov. 30, 2020
 8           Expert Witness Disclosures        Jan. 29, 2021
 9           Suppl. Expert Disclosures         March 1, 2021
10           Expert Discovery                  April 12, 2021
11
           IT IS SO ORDERED.
12

13   Dated: June 10, 2020
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            -3-
                 STIPULATION & ORDER EXTENDING DISCOVERY DEADLINES
